DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1,2 and 5-7 are allowable because the prior art does not disclose or teach “the microwave oven enclosure having a top surface defining at least one vent outlet disposed between a cooling air inlet and a cooling air outlet adjacent a front edge thereof”.
Claims 8-14 are allowable because the prior art does not disclose or teach “the microwave oven enclosure having a top surface that defines a first vent outlet, a second vent outlet, a cooling air inlet, and a cooling air outlet along a front edge thereof”.
Claims 15-20 are allowable because the prior art does not disclose or teach “a housing having a top surface defining a first outside vent and a first recirculation vent adjacent a first lateral side thereof and a second outside vent and a second recirculation vent adjacent an opposing second lateral side thereof”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                   
/THOMAS J WARD/Examiner, Art Unit 3761     
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761